Fisher, J. This claim was filed on July 8, 1936, for damages to claimant’s property as a result of the construction of a hard road by the State in front of claimant’s property. Claimant alleges that he is the owner of the real estate described in the complaint, and that the Department of Public Works and Buildings of the State raised the elevation of State Bond Issue Route 100, in front of claimant’s property in the Village of Browning, Schuyler County, Illinois, about ten (10) feet. That because of the elevation of said highway, claimant’s property suffered consequential damages in the amount of Three Hundred Fifty Dollars ($350.00). In accordance with Section 13 of Article 2 of the Constitution of Illinois— “Private property shall not be taken or damaged for public use without just compensation,” and claimant is, therefore, entitled to an award. There is, however, conflicting evidence with respect to the decrease in value of the property because of the construction of said highway. One witness for the claimant testified that the property value was decreased Five Hundred to Sis Hundred Dollars; another witness testified that the value decreased Two Hundred Fifty Dollars. Two witnesses testified for the respondent, both of whom agreed that the decrease in value was approximately One Hundred Dollars. This court is of the opinion, after a review of all the testimony, that a fair award would be the sum of Two Hundred Dollars ($200.00). An award is therefore made in favor of Dana Breeden, claimant, for the said sum of Two Hundred Dollars ($200.00).